Citation Nr: 0805614	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-33 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left foot 
condition, claimed as arthritis and pes planus.  

2.  Entitlement to an increased rating for service-connected 
sagging anterior metatarsal arch of the right foot, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to service connection for a left knee 
condition, to include as secondary to service-connected 
sagging anterior metatarsal arch of the right foot.  

4.  Entitlement to service connection for a left ankle 
condition, to include as secondary to service-connected 
sagging anterior metatarsal arch of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1956 to March 
1966, May 1966 to February 1974, and from March 1974 to July 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, in August 2004 and October 2004.  The former 
denied service connection for a left foot condition and 
continued the 10 percent rating assigned for service-
connected sagging anterior metatarsal arch of the right foot.  
The latter denied service connection for left knee and left 
ankle conditions.  

The claims for service connection for left knee and left 
ankle conditions, to include as secondary to service-
connected sagging anterior metatarsal arch of the right foot, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence of record showing that the 
veteran's left foot condition is etiologically related to 
active service.  

2.  The veteran's service-connected sagging anterior 
metatarsal arch of the right foot is not manifested by severe 
symptoms with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, or characteristic 
callosities.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a left foot 
condition, claimed as arthritis and pes planus, have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

2.  The criteria for a rating in excess of 10 percent for 
service-connected sagging anterior metatarsal arch of the 
right foot have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection claim

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2007). 
Service connection will also be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  See 38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

The veteran contends that he has a left foot condition, 
claimed as arthritis and pes planus, as a result of active 
service.  See VA Forms 21-4138 dated March 2004 and July 
2004; October 2005 statement in support of claim.  

The veteran's service medical records reveal that a single 
notation was made in reference to his left foot.  The 
notation, however, does not indicate what the veteran's 
complaint was in reference to this foot, nor was any 
assessment made.  See August 1964 sick call treatment record.  
At the time of his discharge from active service, the veteran 
denied arthritis, rheumatism or bursitis; bone, joint or 
other deformity; lameness; and foot trouble.  See February 
1976 reports of medical history and examination.  

Post-service medical evidence of record reveals that a VA 
compensation and pension (C&P) examination was conducted in 
September 1976.  The veteran made no mention of left foot 
pain.  Physical examination of the veteran's musculoskeletal 
system revealed no stigmata of arthritis in the joints, which 
were able to move to their full range of motion, and normal 
feet.  The veteran was diagnosed in pertinent part with 
arthralgia, very possibly due to DJD.  In reference to the 
veteran's feet, an x-ray revealed a small spur in the 
posterior-inferior aspect of the right calcaneal bone but was 
within normal limits otherwise.  See September 1976 
radiographic report.  

Treatment records from the VA Medical Center (VAMC) in 
Mountain Home, Tennessee reveal that the veteran has sought 
treatment for his left foot and that he has been diagnosed 
with left foot pes planus.  See e.g., October 2003 podiatry 
clinic note.  Prior to this diagnosis, the first record of 
treatment is dated April 2003, at which time the veteran 
complained of pain and numbness to the dorsal aspect of the 
left foot.  He indicated that though he had fallen twice 
before his most recent fall two years ago, the problems with 
his foot did not occur until some time after the more recent 
fall.  The impression was of local compression of digital 
nerves in feet secondary to fallen arches and paresthesia in 
toes of left foot secondary to the compression.  See April 
2003 neurology consult.  

Records from Hanger Incorporated (Inc.) and the staff 
orthotist/prosthetist, C. Carter, reveal that the veteran was 
initially seen in August 2003 with a history of increasing 
foot pain and recent foot surgery to remove bilateral great 
toenails.  Examination at that time showed severe pes planus 
with increased pain upon forced range of motion (ROM), noted 
to possibly be due to arthritic changes.  The veteran noted 
continuing foot pain even with the rigid foot orthotics 
provided by VA and was referred by VA for adjustment or 
replacement of his custom foot orthotics.  No opinion 
regarding the etiology of the left foot pes planus was 
provided in any of these records.  See letter from C. Carter 
dated December 2003; see also letters dated March 2004 and 
July 2004; records from Hanger Inc.  

The veteran underwent a VA C&P examination in April 2004 
(feet and bones), at which time he reported sustaining an 
injury to his left foot during service when it was run over 
by a motor vehicle.  There was no claims folder available for 
review and the VA examiner noted that the medical history was 
obtained from the veteran.  The veteran reported being x-
rayed in service following the injury to his left foot but 
being sent back to duty.  He indicated that he has pain in 
his feet, the arch and ankle, which occurs while he is 
standing or walking.  Following physical examination of the 
veteran's feet, he was diagnosed with flexible flat foot and 
degenerative arthritis.  No opinion on etiology was provided.  

The veteran underwent a VA C&P examination in January 2006, 
at which time his VA medical records were reviewed 
electronically, though his claims folder was not available.  
The veteran reported injuring both feet across the toes when 
a Jeep rolled over his forefoot and toes, but he denied 
seeking treatment.  He indicated that over the years, he has 
experienced discomfort in his feet.  Following physical 
examination, the impression of the VA examiner was that the 
veteran had symptoms consistent with fasciitis, which is an 
acquired symptom related to the long-term acquired congenital 
flattening of the arches that, in the examiner's opinion, are 
not the result of or related to the injury suffered in the 
military.  This is a congenital acquired problem that 
develops over time and the mid-tarsal joint changes area a 
direct result of that.  The examiner further noted that the 
veteran's feet were asymptomatic upon examination other than 
fasciitis, which is a common symptom in the normal patient 
population.  He also had symptoms consistent with neuromas of 
the bilateral forefeet.  The veteran was assessed with 
bilateral fasciitis and possible bilateral neuromas of the 
forefeet.  The examiner indicated that both assessments are 
unrelated to his time in service.  

The evidence of record does not support the veteran's claim 
for service connection for a left foot condition, claimed as 
arthritis and pes planus.  Though his service medical records 
reveal one notation related to his left foot, there is no 
evidence of a chronic left foot condition during service and 
the veteran denied any foot trouble at the time of his 
separation.  The Board acknowledges the veteran's post-
service contentions that his left foot was run over during 
service, but this contention is not supported by the service 
medical records and the veteran indicated during the January 
2006 VA examination that he had not sought treatment after 
the incident.  In addition to the lack of evidence showing a 
chronic in-service condition, the earliest post-service 
medical evidence of record related to the veteran's left foot 
is dated April 2003, almost three decades after his 
separation from service.  This large span of time does not 
support a finding that the veteran has had continuity of 
symptomatology since service.  There is also no evidence of 
arthritis of the left foot within one year of the veteran's 
separation from service.  See 38 U.S.C.A. §§ 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309; September 1976 VA C&P examination 
report.

In addition, the January 2006 VA examiner indicated that the 
veteran's current symptoms are consistent with fasciitis, 
which is an acquired symptom related to the long-term 
acquired congenital flattening of the arches and that this is 
not a result of any in-service injury.  In other words, the 
examiner found that the flattened arch in the veteran's left 
foot was a congenital deformity rather than a result of 
service, and that the current symptoms of fasciitis were 
related to this congenital deformity rather than service.  
Therefore, in the absence of evidence establishing that the 
veteran's left foot condition is a result of service, service 
connection is not warranted and the claim must be denied.  
See 38 C.F.R. § 3.303 (2007).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).  

II.	Increased rating claim

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, No. 05-2424, 2007 (Vet. App. Nov. 19, 2007).  
Thus, staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  

Service connection for sagging anterior metatarsal arch of 
the right foot was established by analogy pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 with a 10 
percent disability rating effective July 1, 1976.  See 
December 1976 rating decision.  The 10 percent rating has 
been in effect for 20 years and is now protected.  See 38 
U.S.C.A. § 110 (West 2002); 38 C.F.R. § 3.951(b) (2007).  

38 C.F.R. § 4.71a, DC 5276 (2007) provides the rating 
criteria for acquired flatfoot.  Under this criteria, a 10 
percent rating, regardless of whether the condition is 
unilateral or bilateral, is assigned for moderate flatfoot, 
with the weight-bearing lines over or medial to the great 
toe, inward bowing of the tendon Achilles, and pain on 
manipulation and use of the feet.  A 20 percent rating for 
unilateral flatfoot or a 30 percent rating for bilateral 
flatfoot requires a severe condition with objective evidence 
of marked deformity, such as pronation and abduction; pain on 
manipulation and use accentuated; indications of swelling on 
use; and characteristic callosities.  A 30 percent rating for 
unilateral flatfoot or a 50 percent rating for bilateral 
flatfoot requires a pronounced condition manifested by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
'tendo achilles' on manipulation, not improved by orthopedic 
shoes or appliances.  

During the April 2004 VA C&P examination, the veteran 
reported pain in his feet, the arch and ankle, which occurred 
when he was standing or walking.  He indicated that he had 
had padding and arch supports in his shoes, but that it only 
helped for a short period of time.  The veteran reported 
currently wearing an insole.  Physical examination revealed 
that the Molder's sign was positive in the second interspace, 
right foot, and there was bony prominence at the base of the 
first metatarsal.  Range of motion at the metatarsal 
phalangeal joint, subtalar joint and ankle joint was good 
without pain or crepitus, but there was some discomfort on 
motion of the midtarsal joint.  The veteran's gait was steady 
and slow without limp, there were no calluses or breakdown of 
the skin, and the veteran could rise on his heels and toes.  
The veteran's arch was low and decreased on weightbearing, 
there was a valgus position of the heel on weightbearing, and 
an erectus position of the heel off of weightbearing.  The 
Achilles tendon alignment was corrected by manipulation and 
there was four degrees of varus on the forefoot that was 
noted to be correctable by manipulation.  X-rays showed 
degenerative changes at the first metatarsal phalangeal 
joint, the first metatarsal cuneiform joint, and the 
navicular cuneiform joint.  The examiner noted marked loss of 
the arch on weightbearing.  The veteran was diagnosed with 
flexible flat foot, degenerative arthritis, and onychomycosis 
and neuroma of the second interspace of the right foot.  

During the January 2006 VA C&P examination, the veteran 
described his pain level when ambulating without orthotics as 
a nine and with orthotics as a four or five out of ten.  In 
pertinent part, physical examination revealed the veteran had 
a somewhat antalgic, slow, wide-based gait.  Passive and 
active range of motion testing of the forefoot revealed no 
pain in the lesser or first metatarsal phalangeal joints and 
no pain in the ankle.  There was no palpable pain to the 
lesser metatarsal joints, no hammer digit syndrome, and no 
other significant forefoot orthopedic deformity.  Rearfoot 
range of motion of the calcaneus on inversion was 30 degrees 
bilaterally and eversion at 10 degrees bilaterally, 
nontender.  Off weightbearing, there was a mild, slightly low 
arch.  Upon weightbearing, there was some depression of the 
arch.  Alignment was normal and expected appearance of the 
Achilles tendon on weightbearing and non-weightbearing.  
There was no malalignment present of either the forefoot or 
rearfoot, the slight degrees of calcaneal valgus were within 
normal limits and could be corrected upon manipulation, and 
no hallux valgus deformity present.  There was some moderate 
tenderness upon direct palpation in the sulcus area in the 
second and third interspace of each foot, but not in the 
metatarsal phalangeal joint.  There were no calluses or 
breakdown and normal shoe gear wear was present.  On 
standing, mild normal pronation was noted.  

The examiner noted that in reviewing the veteran's x-rays and 
evaluating the calcaneal inclination angle with non-
weightbearing films, it was 20 degrees on the right and 15 
degrees upon weightbearing films, which showed approximately 
a five degree depression in the calcaneal inclination angle 
with weightbearing, which, in turn, indicated a mild amount 
of normal pronatory compensation.  Also noted on x-ray on the 
lateral view was calcaneal spur demonstration, posterior 
calcaneal spur, and some mild degenerative changes in the 
right metatarsal phalangeal joint.  The veteran was diagnosed 
with bilateral fasciitis and possible neuroma of the 
forefoot.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent for service-connected sagging 
anterior metatarsal arch of the right foot under DC 5276.  
Though the April 2004 VA examiner noted marked loss of the 
arch on weightbearing, range of motion was good without pain.  
During the January 2006 VA examination, passive and active 
range of motion testing of the forefoot revealed no pain and 
no significant forefoot orthopedic deformity.  The arch was 
described as mild and slightly low off weightbearing and was 
noted to have some depression upon weightbearing.  Pronation 
was noted as mild and normal on standing.  In addition, there 
were no calluses or breakdown of the skin noted during either 
examination.  Therefore, in the absence of objective evidence 
of marked deformity, pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities, an increased rating is not 
warranted and the claim must be denied.  

The Board has also considered other provisions which might 
provide for a higher evaluation with respect to the issue on 
appeal, including 38 C.F.R. §§ 4.40 and 4.45, as they relate 
to pain and any resulting functional impairment due to pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, 
Diagnostic Code 5276, acquired flatfoot, does not evaluate 
the veteran's foot disability with respect to range of 
motion; therefore, sections 4.40 and 4.45, with respect to 
pain on motion, are not applicable.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Additionally, the rating criteria 
under Diagnostic Code 5276 specifically contemplate pain on 
manipulation and use.


III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Prior to the issuance of the August 2004 rating decision that 
is the subject of this appeal, the veteran was advised of the 
evidence necessary to substantiate claims for service 
connection and increased rating and of his and VA's 
respective duties in obtaining evidence.  He was also asked 
to provide any evidence in his possession that pertains to 
the claims.  See March 2004 and April 2004 letters.  

The March 2004 letter described the evidence necessary to 
substantiate a claim for an increased rating, identified what 
evidence VA had collected and was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence (including lay statements, the 
veteran's own statement, and medical evidence) might be 
helpful in establishing his claim, and invited the veteran to 
send VA whatever evidence he had in his possession pertaining 
to his claim.  That letter did not describe the particular 
rating criteria used in evaluating his foot disability; 
however, the veteran was not prejudiced by this flaw because 
the specific rating criteria for evaluating his foot 
disability were provided to him in the August 2005 statement 
of the case and the veteran's statements reflect his actual 
knowledge of what evidence was needed.  In an October 2005 
statement, he referenced DC 5276 and explained why he 
believed that the criteria for a higher rating were met.  The 
August 2005 SOC, which was obviously reviewed by the veteran 
based upon his October 2005 statement, also referenced 
38 C.F.R. § 4.10, which explains that the basis of disability 
evaluations is the ability of the body to function under the 
ordinary conditions of life including employment.  

The veteran thus had a meaningful opportunity to participate 
in the adjudication process, so the veteran was not 
prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  Accordingly, the duty to notify has been 
fulfilled concerning these claims.  

With respect to his claim for service connection, the Board 
acknowledges that the veteran was not provided notice of the 
appropriate disability rating and effective date of any grant 
of service connection, as required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  Despite any failure to provide this 
notice, there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  This is so because 
his claim is being denied and, therefore, no disability 
rating or effective date will be assigned.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the veteran's service medical, private and VA 
treatment records have been associated with the claims folder 
and he was afforded appropriate VA examinations in connection 
with the claims.  The Board notes that neither VA examination 
(April 2004 or January 2006) was conducted with review of the 
claims folder.  The duty to assist, however, does not 
automatically require an examiner's review of the claims 
file.  Rather, review of the claims file is required in cases 
when such review is necessary to ensure a fully informed 
examination or to provide an adequate basis for the 
examiner's findings and conclusions.  See VAOPGCPREC 20-95 
(July 14, 1995); Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

In regards to the claim for increased rating, both examiners 
reviewed available electronic medical records and the 
examination reports adequately assessed the current clinical 
status of the veteran's disability.  In regards to the claim 
for service connection, both examiners took a history from 
the veteran.  As such, review of the claims folder would not 
aid the examiner in determining whether a current disorder 
was related to service as there are no pertinent service 
medical records to review.  For both these reasons, a review 
of the claims folder is not necessary.  See Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).  The record does not suggest 
the existence of additional, pertinent evidence that has not 
been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a left foot disability is denied.  

A rating in excess of 10 percent for service-connected 
sagging anterior metatarsal arch of the right foot is denied.  


REMAND

Unfortunately, a remand is required in regards to the 
remaining claims.  Although the Board sincerely regrets the 
additional delay, it is necessary to ensure that there is a 
complete record upon which to decide the veteran's claims so 
that he is afforded every possible consideration.  Such 
development would ensure that his due process rights, 
including those associated with 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2007), are met.  

The veteran contends that he has a conditions involving his 
left knee and left ankle as a result of active service.  He 
also asserts that his left knee and ankle conditions are 
secondary to his service-connected sagging anterior 
metatarsal arch of the right foot.  See VA Forms 21-4138 
dated March 2004 and July 2004; October 2005 statement in 
support of claim.  

In December 2005, the RO requested a VA examination in part 
to determine whether there was any objective evidence of the 
veteran having secondary disabilities of the left knee and 
ankle caused by the right foot sagging anterior metatarsal 
arch.  See C&P examination request worksheet.  

Despite this specific request, however, the VA C&P 
examination conducted in January 2006 failed to address the 
issue of service connection on a secondary basis.  For this 
reason, the claims must be remanded.  An examination should 
be conducted to address the question of whether the veteran 
has any secondary disabilities of the left knee and/or ankle 
as a result of his service-connected sagging anterior 
metatarsal arch of the right foot.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992) (if an examination does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for rating 
purposes); see also 38 C.F.R. §4.2 (2007).  This is also 
important given the treatment records from the Mountain Home 
VAMC showing that the veteran has received treatment for his 
left ankle without diagnosis and treatment for his left knee, 
diagnosed as osteoarthritis.  See e.g., September 2002 Med 
Clinics nursing note; November 2002 and December 2003 PCE 
clinician notes; June 2004 orthopedic consult note.  The RO 
should also obtain any recent VA treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the Mountain Home VAMC, 
dated since March 2004.  

2.  Schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claim file was reviewed.  All 
necessary tests should be conducted.  

The examiner should identify all 
disorders of the left knee and/or ankle.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any current left knee and/or 
left ankle disorder had its onset during 
active service or is related to any in-
service disease or injury.

If not, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current left knee 
and/or left ankle disorder was either (a) 
caused by or (b) aggravated by the 
service-connected sagging anterior 
metatarsal arch of the right foot.  

A rationale for any opinion expressed 
should be provided.

3.  Thereafter, readjudicate the 
veteran's claims.  If the benefits sought 
on appeal are not granted, issue a 
supplemental statement of the case and 
give the veteran and his representative 
an appropriate amount of time to respond.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans 


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


